Citation Nr: 1528276	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  13-27 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for pes planus.

2. Entitlement to service connection for pes planus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1977 to July 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge in July 2014.  A transcript of that hearing is of record.

The issue of service connection for pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 1993 claim, the Veteran's claim for service connection for pes planus was denied no the basis that it was observed at the time of entry into service, and did not increase in severity during service, and was never appealed; the claim was subsequently denied in June 2007 on the basis that the evidence submitted was not new and material, was also not appealed, and is the last final denial of the claim.  

2.  The evidence received since the June 2007 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for pes planus, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 2007 rating decision denying service connection for pes planus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence has been received since the June 2007 rating decision that is sufficient to reopen the Veteran's claim of entitlement to service connection for pes planus.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claim that has been finally denied by either a Board decision or an unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2014); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Here, the Veteran has submitted a claim for service connection for pes planus.  This claim was originally denied in January 1993 on the basis that pes planus was observed upon entry into active duty service, and was not aggravated by such service.   He did not appeal that decision, nor did he submit any new and material evidence within a year of receiving it.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  

The RO also denied reopening the claim in rating decisions in June 2002 and October 2006.  In each case finding that the evidence submitted was not new and material.  The Veteran did not appeal the latest June 2007 decision, nor did he submit any new and material evidence within a year of the June 2007 rating decision.  See 38 C.F.R. §3.156(b).  The June 2007 decision thereby became final.

At the time of the June 2007 rating decision, the record consisted of the Veteran's military personnel records, service treatment records (STRs), VA medical evidence, and statements from the Veteran.

Evidence received since the June 2007 rating decision includes the testimony of the Veteran at the July 2014 hearing, which he reported receiving treatment at the Baltimore VA medical center just after his separation from service in the early 1980s and a December 2014 letter from the Veteran's physician Dr. H.G., which suggests that the Veteran's pre-existing pes planus was aggravated by his service.   The Board finds this evidence to be new and material, and therefore, sufficient to reopen the previously-denied claim.  38 C.F.R. § 3.156(a), Shade v. Shinseki, 24 Vet. App. 110 (2010). 


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for pes planus.  To that extent only, the appeal is granted.


REMAND

The Veteran's service treatment records show that at his May 1977 entrance examination, he was noted to have moderate pes planus.  However, as his pes planus was asymptomatic, a wavier was granted and he was found fit for duty.  He started complaining of foot pain in June 1978.  He had further complaints of foot pain in August 1978, December 1978, January 1979, June 1979, and June 1980.  The Veteran received profiles for pes planus during his active service.  The Veteran declined to undergo a separation examination, but it was noted that he had a profile for pes planus.

In December 2014, Dr. H.G. reported that he had treated the Veteran over the years for his significant foot deformities and abnormalities that were present at the time of the Veteran's induction into the military.  Dr. H.G. opined that the Veteran's current foot symptoms are the direct result of the repetitive trauma inflicted on his feet during military training and active duty.  In sum, Dr. H.G. opined that the Veteran's active service aggravated a preexisting condition.  Thus, the opinion of Dr. H.G. raises the possibility of establishing service connection for the Veteran's claims. 

The Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his pes planus.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA medical records, specifically records from the VA medical center in Baltimore, Maryland, dated prior to 1990.

2. Schedule the Veteran for a VA examination to determine the nature, extent, onset and etiology of his pes planus.  The claims file must be provided to the examiner for review.  All indicated studies deemed necessary by the examiner should be performed, and all findings of these tests should be reported in detail.

The examiner should specifically provide opinions as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's pes planus, which was noted upon entry in to active duty, increased in severity during his active duty service. 

The examiner must also consider the Veteran's lay statements regarding this disorder.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should provide an explanation stating why this is so. In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B.T. KNOPE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


